Case 1:18-cr-00123-CBA Document 106-1 Filed 11/16/18 Page 1 of 3 PageID #: 362



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA

                                                           18 CR 123 (S-1) (CBA)
               -against-
                                                           DECLARATION

SCOTT BRETTSCHNEIDER, et al.,

                              Defendants.
-------------------------------------------------------X

STATE OF NEW YORK                    )
                                     ) ss.:
COUNTY OF NEW YORK                   )

       SARITA KEDIA, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

of perjury:

       1. I am an attorney duly admitted to practice in the State of New York and

before this Court with offices located at 5 East 22nd Street, Suite 7B, New York, New

York 10010.

       2. I am the attorney for the defendant Scott Brettschneider in the above-

captioned matter, and as such I am fully familiar with the facts and circumstances of

this case.

       3. As set forth in the accompanying memorandum of law, between October

2014 and March 2015, Mr. Brettschneider was intercepted through electronic

surveillance conducted by the Queens County District Attorney’s Office. In light of the
Case 1:18-cr-00123-CBA Document 106-1 Filed 11/16/18 Page 2 of 3 PageID #: 363



unlawful nature of the interception, Mr. Brettschneider moves to suppress the use of

all oral and electronic communications obtained during the surveillance period as well

as any evidence derived therefrom.

      4. I have requested additional information and materials from the government

relating to the wiretap, including any additional recordings that may exist that have not

yet been produced as well as the pen registers and telephone and cell site records

referenced in the wiretap applications. The government has informed that it is awaiting

receipt of these materials and/or information from the Queens County District

Attorney’s Office. To the extent that this information or these documents impact the

legality of the wiretap, we will notify the Court and supplement the motion accordingly.

      5. Mr. Brettschneider also moves to sever his case from that of defendant John

Scarpa Jr. because they are improperly joined under Rule 8 of the Federal Rules of

Criminal Procedure. Additionally, Mr. Brettschneider moves for severance pursuant to

Rule 14 of the Federal Rules of Criminal Procedure as he would be unduly prejudiced

if jointly tried with Mr. Scarpa. I have been informed by Assistant United States

Attorney Lindsay Gerdes, who is handling this case on the government’s behalf, that

the government consents to severance of these defendants. At the October 2, 2018,

conference, this Court also indicated its view that a severance would be appropriate in

light of the distinct charges against defendants Brettschneider and Scarpa. In light of

the government’s consent, I make this motion without detailing in the accompany

memorandum the reasons that such a severance is necessary.
                                           2
Case 1:18-cr-00123-CBA Document 106-1 Filed 11/16/18 Page 3 of 3 PageID #: 364



      6. The exhibits annexed to this affidavit and referenced in the accompanying

memorandum of law are as follows:

            Ex. A: Eavesdropping warrant dated 10/15/14

            Ex. B: Eavesdropping warrant dated 11/10/14

      WHEREFORE, I respectfully request that the Court grant the relief sought in

Mr. Brettschneider’s accompanying notice of motion.


Dated:      New York, New York
            November 16, 2018

                                                 /s/
                                      __________________________
                                              Sarita Kedia




                                        3
